July 7, 2016




                                 JUDGMENT

                 The Fourteenth Court of Appeals
                     KAREN KRISTINE SILVIO, Appellant

NO. 14-16-00252-CV                          V.

               THE WINDSOR AUCTION COMPANY, Appellee
                   ________________________________

     Today the Court heard its own motion to dismiss the appeal from the
judgment signed by the court below on February 2, 2016. Having considered the
motion and found it meritorious, we order the appeal DISMISSED.

      We further order that all costs incurred by reason of this appeal be paid by
appellant, Karen Kristine Silvio.


      We further order this decision certified below for observance.